Citation Nr: 1532414	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  06-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to ionizing radiation.

   
ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1984.  He died in February 2010.  The Appellant is his surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied the Veteran's initial claim for service connection for prostate cancer.  The claims file was subsequently transferred to the RO in Cleveland, Ohio.  The Board remanded the case in August 2008 and in February 2009 for further development.  The Board dismissed the appeal in May 2012 due to the Veteran's death, but remanded the Appellant's request for substitution to the AOJ for a determination.  

In July 2012, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for service connection for prostate cancer.  Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The Board notes that in August 2008 and February 2009, the Board remanded the case for a Final Operating Report for McMurdo Station, Antarctica, the preparation of a radiation dose estimate in accordance with 38 C.F.R. § 3.11(a), and thereafter, for review by the Director of Compensation and Pension Services.  The Board finds that the RO substantially complied with the Board remand order by completing the requested development, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer.

2.  The Veteran had some degree of radiation exposure while stationed at the McMurdo Station, Antarctica from 1963 to 1970 to and from 1973 to 1980. 

3.  Dose estimates provided by the Director of Radiation and Physical Exposures show that it was unlikely (with a 0.24% probability) that the Veteran's prostate cancer was caused by his exposure to ionizing radiation in service.

4.  Based on all the evidence, to include dose estimates showing 0.24% probability of incurrence, the Director of Compensation and Pension Service determined that there was no reasonable possibly that the Veteran's prostate cancer resulted from radiation exposure in service.  

5.  The Veteran did not have symptoms related to prostate cancer in service. 

6.  Currently diagnosed prostate cancer is not shown to be etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as due to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.111 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A June 2005 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing the claim for service connection for prostate cancer based on ionizing radiation.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel record, private treatment records, the Veteran's statements, the Appellant's statements, lay statements from B.V. and T.L.W., a final operating report for McMurdo Station, dose estimates provided by Director of Radiation and Physical Exposures, and a Memorandum showing review by the Director of Compensation and Pension Services.

Final Operating Report for PM-3A Nuclear Power Plant, McMurdo Station, Antarctica, service records, and a description of the Veteran's contentions with regard to exposure in service were forwarded to the Under Secretary for Health, for preparation of a dose estimate, and an opinion as to the etiology of the Veteran's prostate cancer was provided based on his dose estimate.  This was then forwarded to the Director of Compensation and Pension Services for review.  The Board finds that the AOJ has complied with August 2008 and February 2009 Board remand orders, in developing the Veteran's radiation exposure claim under 38 C.F.R. § 3.311.  Given the opinion provided by the Director of Compensation and Pension Services, indicating that there was no reasonable possibly that the Veteran's prostate cancer resulted from radiation exposure in service based on the dose estimates provided, the Board finds that further development, to include referral for outside consultation is not warranted.  See 38 C.F.R. § 3.311(c) and (d).
 
The Board finds that a VA opinion is not otherwise necessary to address the appeal for service connection for prostate cancer.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that the radiation dose estimate and opinion with regard to etiology provided by the Director of Radiation and Physical Exposures adequately address the claim for service connection prostate cancer based on exposure to ionizing radiation.  The evidence of record does not otherwise demonstrate injury, disease, or symptoms related to prostate cancer in service, and because prostate cancer had its onset years after service separation, there is no duty to provide a VA medical opinion.  Moreover, the Appellant has not submitted evidence indicating a possible link between currently diagnosed prostate cancer and service.  Absent evidence establishing that injury, or disease, or chronic symptoms related to prostate cancer in service, and absent evidence indicating that prostate cancer may be associated with any injury, disease, or event in service, the Board finds that a remand for an additional medical opinion is not necessary for disposition of the claim.  See McClendon, 20 Vet. App. at 81.  The Appellant has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Prostate cancer is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases subject to presumptive service connection do not apply in this case.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id. 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) , a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he or she suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311 , "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), in all other claims involving radiation exposure, a request will be made for any available records (i.e., DD 1141 (if maintained), service medical records and other records which may contain information pertaining to the Veteran's radiation dose in service) concerning the Veteran's exposure to radiation.  The records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate to the extent feasible based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran served in Operation Deep Freeze at McMurdo Sound, Antarctica from 1963 to 1970 and from 1973 to 1980.  Personnel records show that he served as a Naval Air crewman attached to Antarctic Devron Six, McMurdo Station, Antarctica in the 1960s and 1970s.  The Veteran submitted a copy of a report dated in August 2003 indicating that during that period, a nuclear power plant leaked radionuclides that contaminated the only source of drinking water for the men stationed at McMurdo Sound.  It was also indicated that in 1977, the Navy removed contaminated rock from McMurdo Station. 

Private treatment records show that the Veteran was first diagnosed with prostate cancer in August 1994, and that he received continued treatment for prostate cancer until the time of his death.  A Certificate of Death shows that in February 2010, the Veteran died of carcionomatosis due to a 16 year history of carcinoma of the prostate.  The Appellant contends that the Veteran's exposure to the contaminated drinking water and the waste clean-up, during which he did not wear protection, was the cause of the prostate cancer. 

Prostate cancer is not subject to the presumption for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2).  Moreover, the Board finds that the Veteran does not qualify as a "radiation-exposed veteran," within the meaning of 
38 C.F.R. § 3.309(d) as he did not participate in a radiation-risk activity and does not otherwise meet the criteria for a "radiation-exposed veteran as defined under 
38 C.F.R. § 3.309(d).  In that regard, a DD Form 1141 Record of Occupational exposure to Ionizing Radiation was not on file for the Veteran, and December 2005 correspondence from the Navy Environmental Health Center Detachment, Naval Dosimetry Center shows that there were no reports of "occupational" exposure to ionizing radiation pertaining to the Veteran.  

The Board finds that the Veteran is credible in his lay statements, to include a September 2005 statement, describing a nuclear power plant leak at the McMurdo Station, Antarctica and credible in identifying water contamination and later removal of contaminated earth while he was stationed there.  The Board finds that his statements are supported by a Final Operating report for PM-3A Nuclear Power Plant, McMurdo Station, Antarctica and by service personnel records which show that the Veteran was stationed at the McMurdo Station in Antarctica in the 1960s and 1970s.  

Because prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311, the Board remanded the appeal so that the claim could be forwarded to the Under Secretary for Health for preparation of a radiation dose estimate based on the Veteran's service at the McMurdo Station in Antarctica and other development consistent with the provisions of 38 C.F.R. § 3.311.  

An October 2008 Memorandum from the Chief Public Health and Environmental Hazards Officer shows that they were unable to determine a radiation dose estimate given information in the Veteran's case file since all of the Veteran's radiation exposure was reported to be from environmental sources.  They recommended that the U.S. Naval Dosimetry Center be requested to obtain the Final Operating Report for PM3A Nuclear Power Plant McMurdo Station, Antarctica, Report Number 69, and requested that this data be used to determine how much radioactive material was released intentionally and accidentally into the environment, particularly the drinking water and what is the maximum dose the Veteran could have incurred from this exposure.  The Chief Public Health and Environmental Hazards Officer opined, however, that barring evidence in this report showing that there were multiple accidental major releases of ionizing radiation into the environment, it did not appear likely that the Veteran's adenocarcmoma of the prostate could be attributed to in-service radiation exposure.

The Final Operating report for PM-3A Nuclear Power Plant, McMurdo Station, Antarctica was obtained along with all of the Veteran's service records.  This information and a description of the Veteran's contentions with regard to exposure in service were forwarded to the Under Secretary for Health for a dose estimate and opinion.  Dose estimates provided by the Director of Radiation and Physical Exposures in an December 2009 Memorandum, which were based on highest presumed level of exposure, show that it was unlikely that the Veteran's prostate cancer was caused by his exposure to ionizing radiation in service.  These dose estimates were based on relevant Environmental Radiation Surveillance Reports on the drinking water at McMurdo Station.  The report notes that McMurdo Galley water samples were collected weekly and sent back to the United States for analysis, that ten year's worth of sample results were available in the summary, and that the highest readings occurred in 1969.  To accord the Veteran the benefit of the doubt, he was assigned the highest dose for a period of 16 years.  Information from the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure was responsible for the Veteran's prostate cancer.  The program calculated a 99th percentile value for a probability of causation of 0.24% for the Veteran's cancer.  It was, therefore, opined that it was unlikely that the Veteran's prostate cancer was caused by exposure to ionizing radiation in service.     

The December 2009 Memorandum was reviewed by the Director of Compensation and Pension, in accordance with 38 C.F.R. § 3.111 development procedures.  The January 2010 determination by the Director of Compensation and Pension summarized findings in the record, noting that the Chief Public Health and Environmental Hazard Officer recommended that U.S. Naval Dosimetry be contacted in order to obtain the Final Operating Report for PM 3A Nuclear Power Plant McMurdo Station Antarctica, Report Number 69 to help determine how much radioactive material was released in the drinking water at McMurdo Station.  The report was obtained, and the appeal was again referred to the Chief Public Health and Environmental Hazard Officer.  In December 2009 the Chief Public Health and Environmental Hazard Officer reviewed the Report 69 which chronicled the installation, maintenance and removal of the nuclear powered electric generation station used at McMurdo Station, Antarctica, from 1962 to 1973.  The Chief Public Health and Environmental Hazard Officer calculated a 99th percentile value for the probability of causation of 0 24% for the Veteran's prostate cancer and provided an opinion that it is unlikely that the prostate cancer was caused by exposure to ionizing radiation during service.  Based on these findings, and a review of the evidence in its entirety, the Director of Compensation and Pension opined that there was no reasonable possibility that the Veteran's prostate cancer was the result of his exposure to ionizing radiation during service.  

The Board finds that the determination that there was no reasonable possibility that the Veteran's prostate cancer was the result of his exposure to ionizing radiation, made by the Director of Compensation and Pension, is consistent with the December 2009 finding of a 0.24 percent probability of causation for prostate cancer based on the dose estimates provided by Director of Radiation and Physical Exposures.  The Board finds that the opinion provided by the Director of Compensation and Pension is well reasoned based on the available evidence of record with regard the Veteran's radiation exposure in service.  For these reasons, the Board finds that the weight of the evidence is against service connection for prostate cancer based on the Veteran's exposure to ionizing radiation in service.  

The Appellant submitted a March 2011 statement from B.V. who described the Veteran's service in Antarctica, who reported radiation leakage from the Nuclear Power Plant at McMurdo Station, and reported that the number of people exposed to this PM3A Nuclear Plant radiation who were later diagnosed with cancer was alarming.  The Appellant submitted a March 2011 statement from T.L.W. who reported becoming acquainted with the Veteran in 2005, and reported speaking to many veterans of Antarctic service who suffered various soft tissue cancers.  While statements from B.V. and T.L.W. indicate that the water and environment at McMurdo Station, Antarctica was contaminated by a radiation leak, the Board has found that the Veteran had some degree of exposure to ionizing radiation in service, and the information with regard to the Veteran's reported exposure was forwarded to and considered in the Director of Radiation and Physical Exposures' dose estimate for the Veteran.  

While the Board finds that B.V. and T.L.W. are credible in their statements, the assertion that many veterans who serviced at the McMurdo Station in Antarctica were later diagnosed with cancer is not enough to establish service connection for the Veteran's prostate cancer.  Insomuch as T.L.W. attempts to relate the Veteran's cancer to radiation exposure in service, he has not identified himself as a physician or medical expert, and has not identified any other potentially applicable areas of expertise to establish that he is competent to provide an opinion as to the etiology of the Veteran's prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the etiology of such diseases and their relationship to ionizing radiation exposure is the subject of extensive research by medical professionals and scientists.  The Veteran's dose estimate in this case, provided by the Director of Radiation and Physical Exposures was stated to be based on specific research done at McMurdo station, to include weekly analysis of water samples provided at the station over a 10 year period during which the Veteran was stationed there.  In light of this expert evidence provided on the issue based on the Veteran's specific dose estimate for his occupation, location, and maximum potential length of exposure, the Board finds that the lay assertions offered do not provide competent evidence of a nexus between the Veteran's prostate cancer and service, and are of little probative value in this regard.  The competent, credible, and probative evidence of record does not otherwise identify a nexus between the Veteran's in-service radiation exposure and prostate cancer.  For these reasons, the Board finds that the weight of the evidence is against service connection for prostate cancer based exposure to ionizing radiation in service.  

While, service connection is not warranted based on exposure to ionizing radiation under 38 C.F.R. § 3.111, service connection may, nonetheless, be established for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).   Service treatment records do not identify any symptoms related to prostate cancer in service, nor has the Veteran or Appellant identified any in-service injury or symptoms related to prostate cancer, outside of radiation exposure, which has already been discussed above.  Private treatment records show that prostate cancer was diagnosed in 1994, ten years post-service.  The evidence of record does not otherwise establish a nexus between currently diagnosed prostate cancer in service.  Accordingly, the Board finds that currently diagnosed prostate cancer is not etiologically related to service.

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the appeal for service connection for prostate cancer, claimed as due to ionizing radiation.  Accordingly, the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 




(CONTINUED ON NEXT PAGE)



ORDER

Service connection for prostate cancer is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


